Citation Nr: 0301177	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for 
peripheral neuropathy, claimed as due to Agent Orange 
exposure, on the merits will be the subject of a later 
decision.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from 
October 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  By way of the referenced decision, the 
RO granted the veteran's claim seeking entitlement to 
service connection for post traumatic stress disorder 
(PTSD), and an initial rating of 50 percent was assigned 
for such disability.  The veteran has perfected a timely 
appeal with respect to the RO's initial assignment of 50 
percent for his PTSD.  Within the same July 2001 rating 
decision, the RO also denied the veteran's claim seeking 
entitlement to service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure.  The 
veteran has additionally perfected a timely of this issue. 

The Board will now undertake additional development with 
respect to the veteran's claim seeking entitlement to 
service connection for peripheral neuropathy, claimed as 
due to Agent Orange exposure, pursuant to authority 
granted by 38 C.F.R. § 19.9(a) (2002).  When development 
is completed, the Board will provide notice of the 
development as required by Rules of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's an/or his representative's 
response, the Board will prepare a separate decision 
addressing the merits of the veteran's claim of 
entitlement to service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure.

The veteran elected to have a video conference hearing in 
lieu of a personal hearing in conjunction with this 
appeal.  The video conference was held in October 2002 
before the undersigned Member of the Board.

By way of rating actions dated in March and April 2002, 
the RO denied the veteran's claims seeking entitlement to 
service connection for diabetes mellitus, multiple 
myeloma, and hypothyroidism, claimed as due to Agent 
Orange exposure.  By way of letters dated March 22, 2002, 
and April 20, 2002, the RO notified the veteran of the 
adverse decisions concerning his claims, and the veteran 
was also advised that he presently has one year from the 
date of notification of the RO's rating decisions to file 
a Notice of Disagreement (NOD) in order to initiate an 
appeal of the RO's adverse determinations.  38 C.F.R. 
§ 20.302 (2002).


FINDING OF FACT

The veteran's clinical signs and manifestations of PTSD 
have resulted in no more than social and occupational 
impairment with reduced reliability and productivity due 
to symptoms such as sleep disturbance, irritability, 
anxiety, social isolation, and disturbance in motivation 
and mood associated with depression.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for post traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3. 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that with particular respect to his 
claim seeking a higher initial rating for PTSD, the 
veteran has received the degree of notice which is 
contemplated by law.  The RO specifically provided the 
veteran with a copy of the July 2001 appealed rating 
action in this case, in addition to an April 2002 
statement of the case.  These documents notified the 
veteran of the evidence needed to substantiate a claim in 
excess of his currently assigned 50 percent rating.  By 
way of the aforementioned documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA 
on his behalf.  In this manner, VA more narrowly assessed 
and articulated for the veteran his obligation to provide 
any outstanding evidence, if existent, necessary for 
purposes of adequately satisfying the regulatory 
requirements for a higher initial PTSD disability 
evaluation.  Finally, the RO's July 2001 rating decision 
and April 2002 statement of the case provided the veteran 
with the reasons and overall rationale for the 
determination made regarding the initial assignment of a 
50 disability evaluation for his PTSD.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
to substantiate a disability rating in excess of his 
current rating evaluation.  First, the RO made reasonable 
efforts to develop the record in that the veteran's 
service medical records were obtained and associated with 
the claims folder.  The veteran's VA and non-VA outpatient 
treatment records have likewise been associated with the 
claims folder.  In June 2001the veteran underwent a VA 
examination, and a copy of the examination report is of 
record.  Lastly, in October 2002 the veteran was afforded 
the opportunity to provide personal testimony before the 
undersigned Board Member.

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
veteran's appeal is ready for appellate review.

II.  Factual Background.

A Togus, Maine, VA outpatient treatment record dated in 
October 1999 indicates the veteran presented for 
psychiatric evaluation for depression.  During the 
interview, the veteran was described as awake, alert, and 
cooperative.  The veteran's mood was described as 
irritated and depressed.  The veteran's affect was 
depressed and angry.  It was noted that his memory and 
concentration appeared intact.  It was also noted that the 
veteran had chronic suicidal ideation.  The veteran had 
homicidal ideation towards his neurosurgeon, Dr. S., due 
to his belief that he [veteran] had been both 
misdiagnosed, and poorly treated.  The impression was 
depression secondary to chronic pain and multiple medical 
conditions and PTSD.  The veteran was started on a trial 
of the medication Sertraline, and a plan for the veteran 
to seek help from police and/or medical personnel if felt 
he could not control his behavior was discussed.  The need 
for informing VA police of a specific threat towards the 
veteran's neurosurgeon was also discussed. 

In December 1999 the veteran was seen for follow-up 
treatment.  The veteran was again described as awake, 
alert, and cooperative.  The veteran's speech was clear.  
His affect was downcast, and his mood was depressed and 
irritable.  It was noted that suicidal ideation was 
present, but there was no intent.  The impression was 
again, depression secondary to chronic pain and multiple 
medical conditions and PTSD.

In February 2000 the veteran filed a claim seeking 
entitlement to service connection for PTSD.  

In June 2001 the veteran underwent VA examination.  The 
veteran reported that during his time in Vietnam, he was 
sexually assaulted by another soldier.  According to the 
veteran, he was threatened by the other man with a broken 
bottle and knife.  The veteran indicated that he was 
terrified by this incident.  The veteran also indicated 
that he saw a lot of dead bodies from his air traffic 
control window.  The veteran advised that he currently 
relives the sexual assault incident in terms of 
nightmares.  He indicated that over the past year, he has 
had nightmares about the sexual assault in Vietnam about 
two to three times a week.  He also chronically feels 
anxious, depressed, hypervigilent and estranged from 
others.  He indicated that he has been out of work 
altogether, since 1987.  He is married and has grown 
children.  He lives with his spouse.  The veteran 
indicated that he had no in-patient psychiatric 
hospitalizations.  He advised that for several years in 
the 1980s, he saw a psychologist.  He was also seen at the 
VA mental health clinic for being depressed and suicidal 
at one point in time.  

Mental status examination revealed the veteran was 
distraught.  He was oriented to time, place, and person.  
It was noted that the veteran had difficulty with recent 
and immediate memory, and he had difficulty with memory 
for times in the past when he was under the influence of 
alcohol.  The veteran denied any current suicidal 
ideation, and he denied homicidal ideation.  The veteran's 
personal hygiene was adequate.  The veteran did not have 
obsessions, but he compulsively checked the parameter of 
his home at night before bed.  The veteran's speech was 
rambling, and he was tearful.  The veteran also had poor 
eye contact.  The veteran's affect appeared to be blunted.  
The veteran did not report panic attacks or current 
substance abuse or phobia.  The veteran did not report 
impaired impulse control, but he complained of poor sleep, 
and his mood appeared to be depressed.  It was noted that 
the veteran had anhedonia.  Diagnoses was PTSD, alcohol 
dependence in remission.  The veteran was assigned a 
global assessment of functioning (GAF) score of 50.  The 
examiner noted that the veteran had serious symptoms.  The 
veteran's activities of daily living (ADL) indicated he 
bathed and dressed himself, and he drove the car.  It was 
noted the veteran had difficulty with concentration, plus 
he adapted poorly to stress.  In the examiner's opinion, 
the veteran had moderate impairment of his industrial 
capacity.  This was also true of the veteran's social 
function, as he tended to be irritable and withdrawn.  
Finally, it was noted that the veteran was capable of 
handling his own benefits.

In October 2002 the veteran provided personal testimony 
regarding his PTSD symptoms.  The veteran indicated he 
experienced sleep disturbance as the result of his PTSD.  
The veteran advised that he has been married to his wife 
since 1969.  He described their relationship as 
"amicable."  The veteran indicated that he also had a fine 
relationship with his children and grandchildren.  In 
regards to activities, the veteran testified that he goes 
camping often, sometimes with his children.  The veteran 
indicated that he liked to spend time alone.  Finally, the 
veteran testified that he retired from work due to 
physical disability.

III.  Analysis.

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has 
a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).

VA regulations require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as 
to reflect all elements of the disability.  Medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).

Moreover, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify 
the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2001).  
Therefore, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2001).

In the present case, the veteran filed his original claim 
seeking entitlement for service connection for PTSD in 
February 2000, after the regulatory criteria under the 
rating schedule for evaluating mental disorder were 
amended, effective from November 7, 1996.  Thus, only the 
amended regulations are for application in this case.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, as the veteran has appealed from an initial 
rating award, there is an "original claim" as contemplated 
by Fenderson v. West, 12 Vet. App. 119, 125-126 (1999) (at 
the time of an initial rating, separate or "staged" rating 
may be assigned for separate periods of time based on the 
facts found).  Thus, the Board will consider whether a 
higher initial compensable rating for PTSD was warranted 
for any period of time during the pendency of his claim.  
Id. 

Under the amended criteria of diagnostic code 9411, 
effective November 7, 1996, a 50 percent evaluation is 
assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting), and; inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned where the evidence shows 
total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

Based on a close and careful review of the relevant 
medical evidence in this case, to include the veteran's 
recent June 2001 VA examination report and copies of his 
Togus, Maine VA outpatient treatment records, the Board 
finds that throughout the time period under consideration, 
the degree of impairment associated with the veteran's 
PTSD more nearly approximates the criteria for a 50 
percent rating under Diagnostic Code 9411.  See 38 C.F.R. 
§ 4.7.  The bulk of the medical evidence specifically 
supports a finding that the veteran's clinical signs and 
manifestations of PTSD have resulted in no more than 
social and occupational impairment with reduced 
reliability and productivity due to symptoms such as sleep 
disturbance, irritability, anxiety, social isolation, and 
disturbance in motivation and mood associated with 
depression.  Accordingly, the Board determines a current 
assignment of a 50 percent rating for the veteran's PTSD 
and no higher, has been shown to be appropriate.

An evaluation in excess of 50 percent has not been shown 
to be warranted as there is no evidence of increased 
symptomatology which is consistent with either a 70 or 100 
percent evaluation under the general rating criteria for 
mental disorders.  Notably, the veteran's recent June 2001 
examination report indicates the symptoms associated with 
the veteran's PTSD have been deemed to be in the serious 
range, as evidenced by the assignment of a 50 GAF score.  
See 38 C.F.R. § 4.130 (2002) (incorporating by reference 
the VA's adoption of the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, 
Third & Fourth Editions (DSM-III & DSM-IV), for rating 
purposes.)  Of greater significance, however, neither a 
review of the veteran's June 2001 examination report or 
his VA outpatient treatment records indicates that the 
veteran suffers from deficiencies in most areas such as 
work, family relations, judgment, and thinking so as to 
warrant an increased 70 percent evaluation.  Rather, the 
veteran's June 2001 examination report reflects that while 
distraught, the veteran is nevertheless well oriented as 
to person, place, and time.  He displays no evidence of a 
thought process disorder.  The veteran's affect also 
remains appropriate.  Moreover, while the veteran admitted 
to suffering from past suicidal ideation, his most recent 
June 2001 examination indicates that he has not expressed 
any suicidal or homicidal ideation.  The veteran also 
maintains his personal appearance and hygiene.  In regards 
to social relationships, the evidence indicates the 
veteran has maintained his marriage despite some 
difficulties.  The veteran also maintains a relationship 
with his children and grandchildren.  Following the 
veteran's June 2001 examination, the examiner noted the 
veteran was competent to manage his benefits and in his 
medical opinion, the veteran had moderate impairment of 
both his industrial capacity and social function.  
Therefore, in the absence of a recorded increase in 
symptomatology and given the veteran's ability to 
partially function in a social and industrial capacity, 
the Board determines that the evidentiary record does not 
support a finding that an increased initial rating in 
excess of the veteran's current 50 percent rating is 
warranted for the veteran's PTSD.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture 
with related factors, such as marked interference with 
employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA 
officials for consideration of an extra schedular rating 
under 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  In this regard, the record does not 
reflect that the veteran's PTSD has recently required him 
to undergo hospitalization, nor is there any indication 
that the veteran, prior to retirement, experienced marked 
interference in his employment due to his PTSD.  
Consequently, while the veteran's PTSD may well cause him 
some impairment in his daily activities, there is nothing 
in the record to distinguish his case from the cases of 
numerous other veteran's who are subject to the schedular 
rating criteria for the same disability.  Thus, based on 
the record, the Board finds that the currently assigned 50 
percent schedular rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, has already adequately addressed, as 
far as can practicably be determined, the average 
impairment of earning capacity due to the veteran's 
service-connected PTSD. See 38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for an increased initial rating in excess 
of 50 percent for PTSD.

Full consideration has also been given to the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt 
regarding the current level of the veteran's disability in 
his favor, however, the medical evidence in this case does 
not create a reasonable doubt regarding the current level 
of his disability.  Thus, the reasonable doubt doctrine 
does not apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has also been given to the question of 
whether "staged rating," as addressed by the Court in 
Fenderson, would be in order.  As shown above, the Board 
has determined that a 50 percent rating evaluation for the 
veteran's PTSD reflects the highest degree of impairment 
shown since the date of the grant of service connection.  
As such, the rating should be effective since that time.  
Therefore, there is no basis for a staged rating in the 
present case.


ORDER

Entitlement to an initial rating in excess of 50 for post 
traumatic stress disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

